NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
ENTERGY NUCLEAR FITZPATRICK, LLC,
ENTERGY NUCLEAR INDlAN POINT-3, LLC,
AND ENTERGY NUCLEAR 0PERATIONS, INC.,
Plointiffs-Respondents,
V.
UNITED STATES,
Defendant-Petitioner.
, , _ __,,,,___ §
Misce11aneous Docket No. 108
On Petition for Permission to Appeal pursuant to
28 U.S.C. § 1292(d)(2) from the United StateS Court of
Federa1 C1aims in case no. 03-CV-2627, Judge Edward J.
Damich. -
ON PETITION FOR PERMISSION TO APPEAL
Before NEWMAN, LINN, and REYNA, Circuir Judges.
LINN, Circuit Judge.
0 R D E R
The United States petitions for permission to appeal
the United States Court of Federa1 C1aims’s Novem-
ber 3, 2011 interlocutory order. Entergy Nuc1ear Fitz-

ENTERGY NUCLEAR V US 2
patrick, LLC, Entergy Nuclear Indian Point 3, LLC, and
Entergy Nuclear Operations, Inc. (“ReSpondents") oppose
the petition on the grounds that the appeal should be
expedited and heard en banc.
Under 28 U.S.C. § 1292(d)(2), a judge of the Court of
Federal Clain1s may certify for appeal an otherwise
unappealable order when he includes "in the order a
statement that a controlling question of law is involved
with respect to which there is a substantial ground for
difference of opinion and that an immediate appeal from
that order may materially advance the ultimate termina-
tion of the litigation." 28 U.S.C. § 1292(d)(2). Whether to
accept an interlocutory appeal is a decision solely within
our discretion See In re Corwertible Rowin.g Exerc_iser
Patent Litigation, 903 F.2d 822 (Fed. Cir. 199O).
Based on the arguments in the motions papers, we de-
termine that the United States has met the criteria for an
interlocutory appeal.
Upon consideration thereof,
IT ls ORDERED THA'1‘:
The petition is granted
FOR THE COURT
JAN 12 21Tl2 /S/ Jan H@rba1y
Date J an Horbaly
Clerk
cc: Alexander D. Tomaszczuk, Esq.
Andrew P. Averbach, Esq.
s25
FlLED
. URT 0F APPEALS FDB
u'STl;'|% FEDERAL ClRCUlT
JAN 122U12
JAN HORBAlY
Cl.ERK